Title: Jeremiah A. Goodman to Thomas Jefferson, [ca. 13 December 1812?]
From: Goodman, Jeremiah A.
To: Jefferson, Thomas


          sir ca. 13 Dec. 1812 
          the is one thing I forgot to name to you Mr Colmon inforoms me Mr Johnson informs him that all the old rails f is to takin from the part of la the Land which you got of said Johnson and be Carried to rund the Cros fence mr Colmon applid to me if it was so and I am to Let him know today from you
          
            J A
              Goodman
        